Citation Nr: 0002344	
Decision Date: 01/28/00    Archive Date: 02/02/00

DOCKET NO.  95-02 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

1.  Entitlement to service connection for the cause of the 
veteran's death, on a direct basis.

2.  Entitlement to service connection for the cause of the 
veteran's death as secondary to exposure to herbicide agents.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

D. A. Saadat, Associate Counsel
INTRODUCTION

The veteran had active military service from November 1966 to 
November 1968.  The veteran died in May 1993 and the 
appellant is his widow.

By a June 1994 rating action, the Department of Veterans 
Affairs (VA) Regional Office (RO) in Roanoke, Virginia, 
denied service connection for the cause of the veteran's 
death.  The appellant filed a notice of disagreement in July 
1994.  A statement of the case was issued in November 1994 
and the appellant perfected her appeal in December 1994. 

In September 1997 and January 1999, the Board of Veterans' 
Appeals (Board) remanded the appellant's claim for additional 
development.  In a July 1999 supplemental statement of the 
case, the RO continued to deny service connection for the 
cause of the veteran's death.


FINDINGS OF FACT

1.  The cause of the veteran's death in May 1993, according 
to the original death certificate, was gastroesophageal 
cancer.  

2.  At the time of his death, the veteran was service-
connected for the following conditions: discogenic disease 
with herniation at L4-5 and L5-S1 with radiculopathy, right, 
postoperative total hemilaminectomy at L5, evaluated as 40 
percent disabling; defective hearing, bilateral, evaluated as 
20 percent disabling; renal calculi, evaluated as 
noncompensably disabling; and hemorrhoids, evaluated as 
noncompensably disabling.

3.  There is no competent medical evidence that 
gastroesophageal cancer, diagnosed many years postservice, 
had its onset in service; the claim of service connection for 
the cause of death, on a direct basis, is not plausible.

4.  The veteran served in the Republic of Vietnam during the 
Vietnam era.

5.  The appellant's claim concerning service connection for 
the cause of the veteran's death, secondary to exposure to 
herbicide agents, is plausible; all relevant evidence 
necessary for an equitable disposition of the appellant's 
appeal has been obtained by the RO.

6.  At the time of his death, the veteran did not have a 
disability recognized by the VA as presumptively related to 
herbicide exposure in Vietnam.

7.  The weight of the medical evidence militates against a 
finding that exposure to herbicide agents during military 
service in Vietnam played any part in the veteran's death.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for the 
cause of the veteran's death, on a direct basis, is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The appellant has stated a well-grounded claim concerning 
entitlement to service connection for the cause of the 
veteran's death, as secondary to exposure to herbicide 
agents, and VA has satisfied the duty to assist.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. 3.159 (1999).

3.  Service connection for the cause of the veteran's death, 
as secondary to exposure to herbicide agents, is not 
warranted. 38 U.S.C.A. §§ 1110, 1131, 1310 (West 1991); 38 
C.F.R. § 3.312 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

Service medical records include a pre-induction report of 
medical examination in January 1966, indicating that the 
veteran reported a history of frequent indigestion, stomach, 
liver or intestinal trouble, tumor, growth, cyst or cancer, 
and rupture.  The veteran also reported a history of nervous 
stomach.  The cyst referenced by the veteran reportedly had 
been removed from his face.  Upon examination, the veteran's 
lungs, chest, abdomen and viscera were found to be normal.  A 
report of the veteran's separation examination in October 
1968 reveals that the veteran's lung, chest, abdomen and 
viscera were all found be normal.  The veteran indicated that 
he had a history of frequent indigestion, as well as 
rupture/hernia.    

The veteran's DD-214 indicates that he had one year of 
foreign service and received, in part, the Vietnam Campaign 
medal.  

During examinations for VA purposes in September 1976, 
September 1978, May 1980, October 1981, December 1983, 
December 1984 and July 1988, the veteran did not complain of 
any symptoms related to his gastrointestinal system.  During 
a June 1986 examination for VA purposes, the veteran did 
complain of stomach pains which he reported had been 
determined to be gallstones.  No findings or diagnoses were 
made in this regard in the examination report. 

In September 1992, the veteran filed a claim concerning 
service connection for esophageal carcinoma, allegedly due to 
exposure to Agent Orange.  Medical records filed with the 
veteran's claim include a July 1992 consultation report 
prepared by Gerald J. Robbins, M.D.  Dr. Robbins reported 
that in July 1992, the veteran had reported a several-week 
history of upper abdominal and substernal pain.  The pain was 
especially increased at mealtime and the veteran had 
difficulty eating.  An upper endoscopy confirmed carcinoma of 
the gastroesophageal junction and a CT scan confirmed a 9 cm. 
distal esophageal carcinoma with extension into the cardia 
and perigastric nodal metastasis.  No metastasis was noted in 
the liver, spleen or lungs.  The veteran reported having been 
evaluated 10 years previously for abdominal pain, but this 
was felt to be secondary to his gallbladder and no surgery 
was performed.  At the time of his examination by Dr. 
Robbins, the veteran was having a beneficial response to 
chemoradiation therapy.  

In March 1993, the veteran's representative submitted 
additional documents in support of the veteran's claim.  
These documents included a September 1992 letter from Dr. 
Robbins, in which he reported that the veteran had undergone 
chemotherapy for his condition and had tolerated the 
treatment relatively well.  However, follow-up CT scanning 
revealed persistent adenopathy as well as esophageal mass.  
The veteran had persistent esophageal carcinoma despite 
radiation and chemotherapy and was being evaluated for 
possible surgery.  The veteran's prognosis was of an overall 
survival in the range of 12 to 24 months.  The veteran's 
representative also submitted a surgical pathology report 
indicating that the veteran underwent an esophagogastrectomy 
with stricture in February 1993.  The biopsy revealed poorly 
differentiated carcinoma with necrosis taken from the 
veteran's esophageal anastomosis and cardia. 

Subsequently in March 1993, the veteran's representative 
submitted a CT scan report which was completed after the 
veteran's surgery.  The scan found, in part, post-operative 
changes in the upper stomach and distal esophagus.  A mass in 
the region of junction between distal esophagus and elevated 
stomach presumably represented a recurrence of growth.  
Inferiorly, this growth appeared to be continuous with the 
thickened wall of the upper stomach.  In the radiologist's 
opinion, the growth had most likely infiltrated into the 
veteran's gastric wall.  

In April 1993, the veteran's representative submitted a March 
1993 letter from Dr. Robbins.  In this letter, Dr. Robbins 
stated, in part, that the veteran suffered from metastatic 
disease and was totally disabled.  Dr. Robbins further wrote 
that the veteran's "family has been contacted by the Agent 
Orange Veteran Payment Program signifying that this might be 
an Agent Orange related malignancy.  This may very well be 
possible."  

The veteran subsequently submitted a "Radiation Oncology" 
report from the 
Maryview Medical Center.  This report indicated in part that 
in July 1992, the veteran reported that he had a history of 
exposure to defoliants in Vietnam.  

Subsequently in April 1993, medical records reflecting 
continued chemotherapy, surgery and other end-stage treatment 
of the veteran's condition were associated with the claims 
file.  

The death certificate contained in the claims file indicates 
that the veteran died in May 1993.  The immediate cause of 
death was listed as gastroesophageal cancer.  

The appellant filed her claim for service connection for the 
veteran's cause of death in July 1993.  At the time of his 
death, the veteran was service-connected for the following 
conditions: discogenic disease with herniation at L4-5 and 
L5-S1 with radiculopathy, right, postoperative total 
hemilaminectomy at L5, evaluated as 40 percent disabling; 
defective hearing, bilateral, evaluated as 20 percent 
disabling; renal calculi, evaluated as noncompensably 
disabling; and hemorrhoids, evaluated as noncompensably 
disabling.

Terminal hospital records were associated with the claims 
file in July 1993.  These indicate that on May 21, 1993, the 
veteran was hospitalized with progressive and painless 
jaundice.  Despite his surgery, chemotherapy and radiation, 
the veteran was found to have some recurrence of the disease 
and had been receiving some additional chemotherapy.  
Approximately one week before being hospitalized, he 
developed some nausea, upset stomach and jaundice.  An 
ultrasound of the gallbladder revealed a cholelithiasis with 
some increase in the bile duct size, indicating perhaps some 
partial obstruction to the biliary system.  Upon admission, 
the veteran was chronically and acutely cachectic, highly 
emaciated and extremely weak.  He was darkly jaundiced and 
had marked scleral icterus.  The examiner's impression upon 
admission was that the veteran had biliary tract obstruction, 
most likely secondary to gallstones, adenocarcinoma of the 
distal esophagus with recurrence and possible metastasis and 
severe cachexia.  

The next day, an upper endoscopy with biopsy was performed.  
The post procedure diagnosis was gastric outlet obstruction 
most likely secondary to tumor, recurrent at the pyloroplasty 
site with complete gastric obstruction.  Dr. Robbins 
subsequently reported that the veteran continued to exhibit a 
rapid downhill course and was pronounced dead on May 24, 
1993.  

By a June 1994 rating action, the RO denied service 
connection for the cause of the veteran's death.  The basis 
for this denial was that the condition claimed was not a 
condition for which presumptive service connection could be 
granted due to herbicide exposure under the Agent Orange Act 
of 1991, and because the evidence did not otherwise show 
service incurrence or aggravation.  
	
In December 1993, the appellant filed a written statement, in 
which she appeared to indicate that she was seeking service 
connection for the cause of the veteran's death on the basis 
that he had cancer of the trachea as a result of exposure to 
Agent Orange.  

In January 1994, the appellant submitted copies of X-ray and 
CT scan reports relating to the veteran, taken in the months 
leading up to his death in May 1993.

By a June 1994 rating decision, the RO denied service 
connection for the cause of the veteran's death.

In her July 1994 notice of disagreement, the appellant argued 
that the cancer that caused her husband's death was very 
closely related to the cancers presumed to be associated with 
exposure to Agent Orange, specifically cancers of the lung, 
larynx and trachea. 

In August 1994, the appellant submitted a July 1994 letter 
written by John E. Kostinas, M.D.  Dr. Kostinas wrote, in 
pertinent part, as follows: 

I agree with Dr. Robbins that the 
exposure to the Agent Orange could very 
well be related to [the veteran's] 
malignancy.  The [veteran] was young and 
had no other risk factors for developing 
cancer.  I also agree that a claim should 
be filed with the Veterans Administration 
and the matter pursued.  

By a November 1994 rating decision, the RO continued to deny 
service connection for the cause of the veteran's death.

In April 1997, the appellant submitted additional documents 
in support of her claim concerning service connection for the 
cause of the veteran's death.  These documents included lay 
statements from individuals who allegedly worked with the 
veteran, and who stated that he was never exposed to 
hazardous chemicals while on the job. 

The appellant also submitted a written statement in which she 
essentially claimed that the veteran was exposed to Agent 
Orange during the Vietnam War and that this exposure caused 
his fatal condition.  She reported that the veteran had not 
smoked or used alcohol, nor did he fit into other risk 
factors reportedly known for the development of cancers.  She 
alleged that the veteran was treated for a stomach condition 
in service, but speculated that the records confirming this 
had been misplaced.   

In September 1997, the Board remanded the appellant's claim 
for additional development.

In October 1997, the RO requested from Dr. Robbins and Dr. 
Kostinas more detailed statements as to the bases for their 
opinions that the veteran's cancer was secondary to exposure 
to Agent Orange.  The RO also requested the appellant's 
assistance in contacting these physicians and obtaining the 
opinions.  

In October 1997, a handwritten statement was associated with 
the claims file, which indicated that Dr. Robbins was no 
longer "employed at this facility" and that he had not 
worked there since September 1993.

In an October 1997 letter to the RO, the appellant reported, 
in part, that she had contacted the office in which Dr. 
Robbins was employed.  She was informed that Dr. Robbins no 
longer was practicing with that office or in the State of 
Virginia.  

In a November 1997 letter, Dr. Kostinas wrote, in pertinent 
part, as follows:

I am writing you in regards to [the 
veteran] who died from an adenocarcinoma 
of the gastroesophageal junction.  He was 
first seen in our office by my partner, 
Dr. Robbins, in July of 1992 and was 
followed by Dr. Robbins until Dr. Robbins 
left our practice.  I then saw [the 
veteran] personally but this was just 
before his death and did not follow him 
regularly beforehand.

On March 28, 1993, Dr. Robbins wrote a 
letter stating "to whom it may concern, 
his family has been contacted by the 
Agent Orange Veteran Payment program 
signifying that this might be an Agent 
Orange related malignancy.  This may very 
well be possible".  Dr. Robbins felt 
that this could be possible.  I then saw 
the [veteran] later and on July 29, 1994 
wrote a letter (full copies of these 
letters are enclosed) stating that I 
agree with Dr. Robbins that the exposure 
to Agent Orange could be related to his 
malignancy.  The [veteran] was young and 
had no risk factors for developing 
cancer.  I also agree that a claim should 
be filed with the Veterans Administration 
and the matter perused.  If more 
information is needed, please feel free 
to call upon us.  

In regards to what more new information I 
can give you, there is actually none.  
His records basically speak for 
themselves.  [The veteran] was a young 
individual.  He was born in 1942 and died 
in 1993.  He was therefore 50 years old 
when he died.  As stated by myself, he 
had no other known inciting factors that 
one would consider him to have a 
depressed immune system to develop a 
cancer at this age.  He had contact with 
Agent Orange and there have been many 
incidences in the literature and the 
newspaper, etc. of persons who were 
exposed to Agent Orange dying of 
malignancies.  Therefore, it seems to me 
that there may very well be a 
relationship.  I have no documented 
[proof] that like having had 50 patients 
with Agent Orange exposure and how many 
developed cancer, etc.  I would leave 
that up to people at the National Cancer 
Institute and so forth to give the 
information on the statistical basis.  I 
would just state that we had a relatively 
young individual who was exposed to Agent 
Orange who then died of cancer.  

Records that might be important are being 
copied and sent with this report, however 
my understanding is that you already have 
a full copy of his entire medical chart, 
consultation, etc.  I am in possession of 
all that and [the appellant] has once 
again been so kind to bring it to me 
since a good number of our records are 
now on microfiche and very difficult to 
read.  If you do need full records, I am 
sure that [the appellant] can have her 
entire chart copied and sent to you, if 
you do not have a total report.  

Once again, unfortunately, I have nothing 
more to add to my letter and Dr. 
Robbins['s] letter which were written 
back in 1993 and 1994.

In a written statement associated with the claims file in 
March 1998, the appellant essentially asserted that the 
veteran had come in extensive contact with herbicides while 
serving in Vietnam.  She attached two maps of Vietnam, which 
apparently indicated the areas where Agent Orange had been 
sprayed.  The appellant asserted that the area where the 
veteran served was heavily sprayed.  Also attached were an 
Associated Press article concerning the apparent presence of 
Agent Orange remaining in Vietnam battlefields, and the text 
of a speech by President Clinton concerning Agent Orange.  In 
her written statement, the appellant also wrote, in part, as 
follows:

Many diseases, including cancer, have 
extremely long latency periods.  It is 
possible, therefore, for a person to be 
exposed to Agent Orange and not have the 
effect of that exposure manifested for 
twenty years.  [The veteran] had no other 
risk factors to develop this type of 
cancer.  As stated in one of my previous 
letters [the] risk factors are as 
follows:

1.  Men over 60
2.  Long term drinkers
3.  Long term smokers
4.  Other causes of esophageal 
cancer - ingestion 
     of lye or other chemicals.
5.  Black males are more prone than 
white males.

The exact cause of this type of cancer is 
not known, but the risk factors are 
stated above.  I know that irritation or 
damage to the lining of the esophagus 
increases the risk of cancer, and that 
people that swallow lye or other caustic 
substances have a higher-than-average 
risk of getting cancer of the esophagus 
because these substances damage 
esophageal tissues.  Agent Orange is a 
caustic and cancer-causing substance.  

In a May 1998 memorandum, the chief of gastroenterology at 
the Hampton VAMC wrote, in pertinent part, as follows: 

Medical records, unfortunately 
incomplete, indicated the diagnosis of 
carcinoma of the oesophago - gastric 
junction made 8/19/92 at age 49 years.  
He died of this disease 5/24/93 at age 50 
having received chemotherapy, radiation 
and later surgery.

Records furnished deal with L uretal 
calculus and through the 1980's back 
complaints and appeals for increased 
compensation.  During this time 
significant disease of the lumbar spine 
and later C spine were diagnosed.  

There are no significant references to 
symptoms compatible with gastro-
Intestinal tract disease.  One reference 
to a nervous stomach was found.

A reference is made to his having quit 
smoking in 1988, then to chewing tobacco.  
(Risk factor for cancer of esophagus.)  
No history of alcohol abuse.  No history 
of ingestion of a caustic agent.  The 
family history is not available.

Letters from Dr. Robbins, and 
particularly, Dr. Kostinas raise the 
issue of an Agent Orange related 
malignancy i.e. adenocarcinoma of E-G 
junction.  Dr. Kostinas stated the 
[veteran] was young and had no risk 
factors.

There are some concerns with Dr. 
Kostinas's letter.

1.  The original endoscopic biopsy was 
reported as undifferentiated carcinoma 
and at the time of post surgical 
recurrence the diagnosis was again 
undifferentiated cancer, not 
adenocarcinoma, (though it may have 
been).

2.  The risk factors of smoking and later 
chewing tobacco are not alluded to.

3.  No information from the original 
diagnosis is available as to whether the 
[veteran] had Barrett's esophagus, a risk 
factor for adenocarcinoma.

4.  There is no information I could 
discern on whether or not there was a 
family history of carcinoma.

5.  At age 49 the [veteran] is somewhat 
young but not outside the age range of 
carcinoma of the esophagus or stomach.  
Additionally there is an increasing 
incidence of carcinoma of their proximal 
stomach in the past few years.

6.  The reference to newspaper reports of 
malignancies in individuals exposed to 
Agent Orange has no scientific meaning.  
There are newspaper reports of people 
dying of malignancies who were not 
exposed to Agent Orange. 

In summary, [the veteran] died an 
unfortunate death from undifferentiated 
cancer of the esophagus-gastric junction.

In an August 1998 supplemental statement of the case, the RO 
continued to deny service connection for the cause of the 
veteran's death.

In January 1999, the Board remanded the veteran's claim for 
additional development.  Specifically, the RO was to forward 
the claims folder to the chief of gastroenterology at the 
Hampton VAMC for his review and request his responses to the 
following questions: 

a.  Is it at least as likely as not that 
the veteran's death from gastroesophageal 
cancer was the result of exposure to 
Agent Orange in service?

b.  If the answer to the question above 
is in the negative, is it at least as 
likely as not that the gastroesophageal 
cancer causing the veteran's death had 
its onset in service?

In a January 1999 memorandum, the RO requested that the Chief 
of Gastroenterology at the Hampton VAMC answer these 
questions.  The claims file was to accompany this memorandum. 

In July 1999, a letter from the Chief of Gastroenterology at 
the Hampton VAMC was associated with the claims file.  In 
this letter, this VA physician stated, in pertinent part, as 
follows:

Your memo of 1/26/99, remand of 1/6/99 
and 9/30/97 was read.  My [memorandum of 
May 1998] was restudied.

The convoluted questions, labeled a and b 
were studied and the replies are: 

a.  It is most unlikely that the 
veteran's death from gastroesophageal 
cancer was the result of exposure to 
Agent Orange in service.

b.  The veteran was discharged from 
service 11/8/98 [sic] almost 24 years 
prior to the diagnosis of cancer.  It is 
inconceivable that the cancer had its 
onset in 1968.

The reasoning of the answers is as 
follows:

1.  Exposure to Agent Orange is not a 
known risk factor for gastroesophageal 
adenocarcinoma.

2.  Smoking and chewing tobacco are risk 
factors for carcinoma of the esophagus.

3.  As noted in my letter of 5/27/98, the 
presence or absence of [Barrett's] 
esophagus, a risk factor for 
adenocarcinoma of the esophagus was not 
commented upon.

4.  The incidence of adenocarcinoma of 
proximal gastric and distal esophageal 
adenocarcinoma is increasing rapidly in 
the Western world especially in white 
males.  This is not a rare cancer and 
does not require speculation of immune 
deficiency. 

The terminology of adenocarcinoma of the 
esophagus, and adenocarcinoma of the 
gastric cardia (site of stomach adjacent 
to the esophagus).  Both terms have 
relevance to this case, in that at times 
it may be difficult to discern if the 
cancer arose in esophagus or gastric 
cardia.

5.  It seemed appropriate then and still 
seems appropriate to express concerns 
with Dr. Kostinas' letter for the reasons 
given [in May 1998], and expressed above.

6.  In the fullness of time some valid 
scientific information could conceivably 
be published linking Agent Orange to this 
particular cancer, but as of now it does 
not to my knowledge exist.  More 
importantly, as mentioned this cancer is 
not now rare in white adult males.  

In a July 1999 supplemental statement of the case, the RO 
continued to deny service connection for the cause of the 
veteran's death.

II.  Analysis

Under the applicable criteria, service connection may be 
granted for disability incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110 (West 1991).  Where a veteran 
served 90 days or more during a period of war, and a 
malignant tumor becomes manifest to a degree of 10 percent 
within one (1) year from date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1137 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.307, 3.309 (1999).  

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
a service connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a service 
connected disability to constitute a contributory cause, it 
is not sufficient to show that it casually shared in 
producing death, but it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 
3.312 (1999).

A person who submits a claim for benefits under a law 
administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
The Secretary shall assist such a claimant in developing the 
facts pertinent to the claim.  38 U.S.C.A. § 5107(a).  Thus, 
the threshold question to be addressed in this case is 
whether the appellant has presented evidence of a well-
grounded claim.  If she has not presented a well-grounded 
claim, her appeal must fail, because the Board has no 
jurisdiction to adjudicate the claim.  Boeck v. Brown, 6 Vet. 
App. 14, 17 (1993).  There is no duty to assist her further 
in the development of her claim, because such additional 
development would be futile.  See Murphy v. Derwinski, 1 Vet. 
App. 78 (1990). 

Because a well-grounded claim is neither defined by the 
statute nor the legislative history, it must be given a 
commonsense construction.  A well-grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
38 U.S.C.A. § 5107(a).  Id. at 81.  However, to be well 
grounded, a claim must be accompanied by evidence that 
suggests more than a purely speculative basis for granting 
entitlement to the requested benefits.  Dixon v. Derwinski, 3 
Vet. App. 261, 262-263 (1992).  The United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, 
"the Court") has held that evidentiary assertions 
accompanying a claim for VA benefits must be accepted as true 
for purposes of determining whether the claim is well 
grounded.  Exceptions to this rule occur when the evidentiary 
assertion is inherently incredible or when the fact asserted 
is beyond the competence of the person making the assertion.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is plausible or possible is required.  Murphy, 1 Vet. 
App. at 81.  A claimant would not meet this burden merely by 
presenting lay testimony, because lay persons are not 
competent to offer medical opinions.  Espiritu, 2 Vet. App. 
at 495.

A claim for service connection requires three elements to be 
well grounded.  There must be competent evidence of a current 
disability (a medical diagnosis); incurrence or aggravation 
of a disease or injury in service (lay or medical evidence); 
and a nexus between the in-service injury or disease and the 
current disability (medical evidence).  The third element may 
be established by the use of statutory presumptions.  Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995).  Regarding claims for 
service connection for the cause of death of a veteran, the 
first requirement, evidence of a current disability, will 
always have been met (the current disability being the 
condition that caused the veteran to die), but the last two 
requirements must be supported by evidence of record.  Ramey 
v. Brown, 9 Vet. App. 40 (1996)

A.  Service connection for cause of death on a direct basis

As previously noted, the May 1993 death certificate indicates 
that the veteran died from gastroesophageal cancer.  No other 
causes of death were listed.  This disability was not shown 
by the medical evidence until many years postservice.  The 
appellant has submitted no competent medical evidence to 
establish a nexus between the cause of the veteran's death 
from gastroesophageal cancer and military service.  The only 
evidence that would support the appellant's claim is found in 
her statements; however, lay evidence is inadequate to 
establish a medical diagnosis or nexus.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The appellant having 
failed to present evidence of a plausible claim for 
entitlement to service connection for the cause of the 
veteran's death, that claim must be denied.  

B.  Service connection for the cause of the veteran's death 
as secondary to exposure to herbicide agents.

The appellant, however, has also argued that the veteran's 
exposure to Agent Orange during service caused the 
gastroesophageal cancer that caused the veteran's death.  
With regard to this claim, the Board concludes that the 
appellant has satisfied the threshold requirement of 
presenting a well-grounded claim.  That is, the appellant has 
set forth a claim which is plausible.  The Board is also 
satisfied that all relevant evidence has been properly 
developed, and that no further 

assistance is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).

A disease associated with exposure to certain herbicide 
agents, listed in 38 C.F.R. § 3.309 (1999) will be considered 
to have been incurred in service under the circumstances 
outlined in this section even though there is no evidence of 
such disease during the period of service.  No condition 
other than one listed in 38 C.F.R. § 3.309(a) (1999) will be 
considered chronic.  38 U.S.C.A. §§ 1101, 1112, 1113, 1116 
(West 1991 & Supp. 1999); 38 C.F.R. § 3.307(a) (1999).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era and 
has a disease listed at § 3.309(e) shall be presumed to have 
been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  38 C.F.R. § 3.307(a)(6)(iii)(1999).  [Emphasis 
added].  

The last date on which a veteran shall be presumed to have 
been exposed to an herbicide agent shall be the last date on 
which he or she served in the Republic of Vietnam during the 
Vietnam era.  "Service in the Republic of Vietnam" includes 
service in the waters offshore and service in other locations 
if the conditions of service involved duty or visitation in 
the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii)(1999).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. 
§ 3.307(a)(6)(iii)(1999) are met, even though there is no 
record of such disease during service, provided further that 
the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) 
(1999) are also satisfied:  Chloracne or other acneform 
disease consistent with chloracne; prostate cancer; acute and 
subacute peripheral neuropathy; Hodgkin's disease; multiple 
myeloma; non-Hodgkin's lymphoma; porphyria cutanea tarda; 
respiratory cancers (cancer of the lung, bronchus, larynx or 
trachea); and soft-tissue sarcoma (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 
C.F.R. § 3.309(e) (1999).  "For purposes of this section, 
the term acute and subacute peripheral neuropathy means 
transient peripheral neuropathy that appears within weeks or 
months of exposure to an herbicide agent and resolves with 
two years of the date of onset."  Id.

The diseases listed at 38 C.F.R. § 3.309(e) (1999) shall have 
become manifest to a degree of 10 percent or more at any time 
after service, except that chloracne or other acneform 
disease consistent with chloracne and porphyria cutanea tarda 
shall have become manifest to a degree of 10 percent or more 
within a year, and respiratory cancers within 30 years, after 
the last date on which the veteran was exposed to an 
herbicide agent during active military, naval, or air 
service.  38 C.F.R. § 3.307(a)(6)(ii) (1999).

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit, however, has determined that 
the Veteran's Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, 
§ 5, 98 Stat. 2725, 2727-29 (1984) does not preclude a 
veteran from establishing service connection with proof of 
direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  However, where the issue involves medical causation, 
competent medical evidence which indicates that the claim is 
plausible or possible is required to set forth a well-
grounded claim.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).

As the veteran was the recipient of the Vietnam Service Medal 
and the Vietnam Campaign Medal, it will be assumed that he 
served in Vietnam during the Vietnam era.  Therefore, he is 
entitled to a presumption of exposure to herbicide agents, if 
he has a disease listed at 38 C.F.R. § 3.309(e).  See McCartt 
v. West, 12 Vet. App. 164 (1999) ("neither the statutory nor 
the regulatory presumption will satisfy the incurrence 
element of Caluza where the veteran has not developed a 
condition enumerated in either 38 U.S.C.A. § 1116(a) or 38 
C.F.R. § 3.309(e)").  The medical record indicates that the 
cause of the veteran's death was gastroesophageal cancer.  
This disability is not listed in the governing regulation.  
In addition, the Secretary of VA has determined that there is 
no positive association between herbicide exposure and any 
other condition for which the Secretary has not specifically 
determined a presumption of service connection is warranted.  
64 Fed. Reg. 59232-59243 (November 2, 1999).  Accordingly, 
under the applicable criteria, there is no entitlement to a 
presumption that the gastroesophageal cancer that caused the 
veteran's death in May 1993 was etiologically related to 
exposure to herbicide agents used in Vietnam. 

The appellant has presented, in part, the opinions of private 
physicians, Dr. Robbins and Dr. Kostinas.  Dr. Robbins 
suggested that the veteran's malignancy "could very be 
related" to his exposure to Agent Orange in Vietnam.  Dr. 
Kostinas, particularly in his November 1997 letter, concurred 
with Dr. Robbins's conclusion.  Dr. Kostinas's theory is 
essentially that the veteran was a relatively young 
individual who had "no other known inciting factors" other 
than his exposure to Agent Orange.  While Dr. Kostinas did 
not offer any supporting evidence from his own practice, he 
did suggest that there had been "many incidences" in 
literature and newspapers reflecting that people who had been 
exposed to Agent Orange had died of malignancies.  Based on 
these factors, Dr. Kostinas concluded that there "may very 
well be a relationship" between the veteran's Agent Orange 
exposure and his death from gastroesophageal cancer.

In contrast to his opinion is those provided by the VA Chief 
of Gastroenterology, as requested by the Board.  While, in 
his May 1998 memorandum, the VA physician makes a note that 
the veteran's records are "unfortunately incomplete," it is 
clear from his report that he had the benefit of reviewing 
the entire claims file, including Dr. Kostinas's letter.  In 
fact, the VA physician effectively points out that Dr. 
Kostinas had failed to mention the veteran's history of 
smoking and tobacco chewing (both apparent risk factors for 
cancer).  Moreover, the VA physician pointed out that there 
is virtually no probative value in the fact that newspapers 
have reported deaths from malignancies of individuals who had 
been exposed to Agent Orange: it certainly does not establish 
whether, in this case, the veteran's gastroesophageal cancer 
was caused by his exposure to herbicides in Vietnam. 
Certainly, Dr. Kostinas did not provide any specific bases 
for his conclusions regarding the relationship of the 
veteran's exposure to Agent Orange to his death.  Moreover, 
there is no indication that either Dr. Robbins or Dr. 
Kostinas had reviewed the veteran's entire medical history, 
including service medical records.  The July 1999 opinion 
from the VA physician is even more convincing, in which he 
again reviewed the medical opinions submitted on behalf of 
the appellant's claim and specifically stated that it is 
"most unlikely" that the veteran's death was the result of 
exposure to Agent Orange in service.  

In summary, the Board finds that opinions provided by the VA 
physician in May 1998 should be given the most weight.  While 
there is also an opinion from the appellant as to the cause 
of the veteran's death, the Court has held that a lay person 
is not competent to offer an opinion on questions of medical 
diagnosis or medical causation.  Espiritu v. Derwinski, 2 
Vet.App. 492 (1992).  While the circumstances surrounding the 
veteran's terminal illness and death are most compelling, the 
evidence of record presented by the appellant is insufficient 
to establish service connection for the cause of the 
veteran's death. 


ORDER

A well grounded claim not having been submitted, service 
connection for the cause 

of the veteran's death, on a direct basis, is denied.

Service connection for the cause of the veteran's death as 
secondary to exposure to herbicide agents is denied.



		
      Iris S. Sherman
	Member, Board of Veterans' Appeals

 

